 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    MARTIN NUNEZ-MARTINEZ,                         Case No. EDCV 19-514-DMG (KK)
11                               Plaintiff,
12                         v.                        ORDER ACCEPTING FINDINGS
                                                     AND RECOMMENDATION OF
13    UNITED STATES OF AMERICA, ET                   UNITED STATES MAGISTRATE
      AL.,                                           JUDGE
14
                                 Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that the following claims be dismissed from
22   the action with prejudice and without leave to amend: (a) against defendants Swain
23   and Hernandez in their official capacity; (b) for injunctive relief against defendants
24   Swain and Hernandez in their individual capacity; and (c) against defendant Swain in
25   her individual capacity.
26   Dated: September 9, 2019
27
                                              DOLLY M. GEE
28                                            United States District Judge
